 SISKIN STEEL AND SUPPLY COMPANY177Siskin Steel and Supply Company and Teamsters Lo-cal Union 515, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Petitioner. Case 10-RC-1 1454January 24, 1978DECISION AND ORDER DIRECTINGHEARINGBY MEMBERS PENELLO. MURPHY. AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on August 4, 1978,1 and the RegionalDirector's report recommending disposition of same.The Board has reviewed thc record in light of theexceptions and brief 2 and is of the opinion that theallegations contained in Objection 2, and the evi-dence of conduct submitted in relation thereto, raisematerial issues of fact and law which can best beresolved by a hearing.3The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 85 for and 68 against the Petitioner:there were 8 challenged ballots, an insufficient number to affect the results.2The Employer's exceptions to the Regional Director's recommendationthat Objection I be overruled raise no material issues of law or fact whichwould warrant the holding of a hearing or reversing his findings, conclu-sions, and recommendations. Accordingly. we overrule Objection I' Although Objection 2 is a catchall" objection, as noted by MemberPenello in his partial dissent herein, the report sets forth evidence whichraises issues of fact and law requiring a hearing. Daion Tire & Rubber Co.234 NLRB 504 (1978).240 NLRB No. 22ORDERIt is hereby ordered that a hearing be held before aduly designated hearing officer for the purpose ofreceiving evidence to resolve the issues raised by Ob-jection 2.IT IS FURTHER ORDERED that the hearing officer des-ignated for the purpose of conducting the hearingshall prepare and cause to be served on the parties areport containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of said objection. Within10 days from the date of issuance of such report, any'party may file with the Board in Washington, D.C..eight copies of exceptions thereto. Immediately uponthe filing of such exceptions, the party filing the sameshall serve a copy thereof on the other parties, andshall file a copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitled mat-ter be, and it hereby is, referred to the Regional Di-rector for Region 10 for purposes of arranging forsuch hearing, and that said Regional Director be,and hereby is, authorized to issue notice thereof.MEMBER PENELLO. dissenting in part:for the reasons set forth in my dissenting opinionin Dayton Tire & Rubber Co., 234 NLRB 504 (1978),I dissent from the decision of my colleagues orderingthat a hearing be held for the purpose of receivingevidence to resolve the issues raised by Employer'sObjection 2, a "catchall" objection. In my dissent inDaiyton Tire, I stated that I would not direct a hear-ing or set an election aside on the basis of conductnot specifically alleged in a timely filed written ob-jection. Accordingly, I would overrule Employer'sObjection 2 and issue a decision and certification ofrepresentative.